Title: From Thomas Jefferson to Robert Raymond, 15 January 1821
From: Jefferson, Thomas
To: Raymond, Robert

Monticello
Jan. 15. 21.Th: Jefferson returns his thanks to Mr Raymond for the copy of his Thoughts on Political economy which he has been so kind as to send. retired entirely from Political concerns, he reads little now in that
			 line: yet he rejoices to see the public attention drawn to it. no nation has ever suffered more than ours from the want of knolege in that branch of science, as the errors of our public
			 functionaries
			 on that subject have solely produced the revolution in property now taking place. he prays mr Raymond to accept his respectful salutations.